Title: From James Madison to James Madison, Sr., 19 March 1797
From: Madison, James
To: Madison, James, Sr.


Hon’d Sir
Philada. Mar: 19. 1797
I have not had a line from you for several mails. I hope it is ascribable to the oppy. of writing by M. Collins with our horses. As yet we hear nothing of him. I have regretted that I did not direct him to be here a little sooner, as the roads are found to be better than usual at this season. If he arrives in a day or two we shall probably leave this the last of the week. We shd. be ready sooner, but Sam has been so sick for ten days past that he could give us but little aid in preparing. Another difficulty has been the want of a vessel for Fredg. I fear we shall be obliged to leave our effects behind us; & trust to their being taken up by some vessel that may hereafter offer. I have procured you some woolens & Linens, and shall augment the Stock. I have also purchased a Watch which Fanny has in use. I shall also probably engage some Iron for you. I have never heard from Mr. Blair whether the Clover Seed &c. got safe to hand, & have been sent up. I hope in the affirmative, & that Morda. will have got his share on his fields before he set out: If not Sawney must go to Black Meadow, & sow it. Better in April than not done at all. We are all well & anxious to be on the Journey, which will be thro’ Berkely & Fredk. Yrs. dutifully
Js. Madison Jr.

The miscarriage of the negociations for peace is confirmed. The acct. of Mr. Pinkney’s being refused begins to be discredited; but there is nothing certain on the subject.
